[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                              OCT 25, 2010
                           No. 09-15968                        JOHN LEY
                       Non-Argument Calendar                     CLERK
                     ________________________

                       Agency No. A094-828-243


ROBERTO CLEMENTE GOMEZ,

                                                                      Petitioner,

                                 versus


U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (October 25, 2010)

Before EDMONDSON, BLACK and MARTIN, Circuit Judges.

PER CURIAM:
       Roberto Clemente Gomez, a native and citizen of Nicaragua, petitions for

review of the order by the Board of Immigration Appeals (“BIA”) affirming the

decision of the Immigration Judge (“IJ”). The IJ’s decision denied withholding of

removal.* No reversible error has been shown; we deny the petition.

       We review only the decision of the BIA except to the extent that the BIA

expressly adopts the IJ’s decision. Mehmeti v. U.S. Attorney Gen., 572 F.3d 1196,

1199 (11th Cir. 2009). Insofar as the BIA adopts the IJ’s reasoning in affirming its

decision, we review those aspects of the IJ’s decision as well. Id.

       We review legal determinations de novo. Id. And we review fact

determinations under the “highly deferential” substantial evidence test: we must

affirm the BIA’s decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (citation omitted).

Thus, we may reverse “only when the record compels a reversal; the mere fact that

the record may support a contrary conclusion is not enough to justify a reversal of

the administrative findings.” Id. (citation omitted).

       To qualify for withholding of removal, an alien must demonstrate that, if

removed, it is more likely than not that his life or freedom would be threatened on


       *
         Gomez abandons review of the portion of the decision denying asylum as untimely and
relief under the Convention Against Torture because he offers no arguments on these claims.
See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that
petitioner abandons an issue by failing to offer argument on that issue).

                                               2
account of a protected ground, including political opinion. Silva v. U.S. Attorney

Gen., 448 F.3d 1229, 1243 (11th Cir. 2006); see also 8 U.S.C. § 1231(b)(3). “If

the applicant can show that the persecution was, at least in part, motivated by a

protected ground, then the applicant can establish eligibility for withholding of

removal.” Tan v. U.S. Attorney Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).

      Gomez sought relief because he had been targeted by gangs in Nicaragua.

Gang members first stopped Gomez and robbed him of his money. A few months

later, gang members again approached Gomez and attacked him when he told them

he had no money with him. Gomez filed a criminal complaint; and the police

arrested two gang members. But these gang members later were released because

no witnesses came forward and insufficient evidence existed to prosecute the gang

members. Later, one of the arrested gang members threatened Gomez because he

had gone to the police.

      The IJ concluded that Gomez presented no evidence to suggest that the

motivation of the gangs to target Gomez was in any significant part motivated by

one of the protected grounds. The BIA agreed that Gomez had presented

insufficient evidence of a nexus between his experiences and an enumerated

ground and noted that Gomez was the victim of criminal activity and related




                                          3
revenge. On appeal, Gomez challenges the nexus conclusion, maintaining that his

opposition to the gangs was illustrative of his political opinion.

      Here, the record simply does not compel the conclusion that Gomez was

mistreated by gang members on account of a statutorily protected ground; and

substantial evidence supports the BIA’s decision. The gang first targeted Gomez

to rob him of his belongings for their own personal gain: evidence of mere criminal

activity. Such evidence is insufficient to support a conclusion of persecution on a

protected ground. See Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1258 (11th Cir.

2006) (“evidence that either is consistent with acts of private violence . . . or that

merely shows that a person has been the victim of criminal activity, does not

constitute evidence of persecution based on a statutorily protected ground”).

      That Gomez reported the gang to the police and the gang later targeted him

because of his report does not demonstrate persecution based on political opinion.

We have concluded that people who are harmed or targeted merely for resisting or

refusing to cooperate with armed gangs are not being persecuted because of a

political opinion. See Sanchez v. U.S. Attorney Gen., 392 F.3d 434, 438 (11th Cir.

2004) (“[p]urely personal retribution is . . . not persecution on account” of a

protected ground). Gomez testified that he was part of no political groups and




                                            4
presented no other evidence to indicate that the gang’s interest in him was

motivated by anything other than personal retribution.

      Because Gomez failed to make the necessary showing that it was more likely

than not a protected ground was at least part of the gang’s motivation to persecute

him, he is unentitled to withholding of removal.

      PETITION DENIED.




                                          5